EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Jones on 03/15/21.
The application has been amended as follows: 
Please replace Claims 6, 13 and 20 as follows.

6. (Currently Amended)  The computer-implemented method of Claim 1, wherein the group resolver distributes the information about the object to a network agent implemented in a hypervisor to cause the network agent implemented in the hypervisor 

13. (Currently Amended)  The one or more non-transitory computer-readable storage media of Claim 8, wherein the group resolver distributes the information about the object to a network agent implemented in a hypervisor to cause the network agent implemented in the hypervisor

20. (Currently Amended)  The group resolver of Claim 15, wherein the group resolver distributes the information about the object to a network agent implemented in a hypervisor to cause the network agent implemented in the hypervisor to update the group membership policy associated with the membership group.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the most relevant prior art of record, Ryu et al., is directed to a technique for managing network resource changes based at least in part on a network operation policy including a URI update for a path control.
However, the prior art does not disclose a group resolver implemented in a management and control plane detecting information about an object stored therein being created/updated; nor discloses determining whether a URI of the object matches a URI regular expression and other conditions specified in membership criteria created for a membership group, as further outlined in the claims.
Additionally, the prior art does not disclose distributing the information about the object to one or more network agents implemented in one or more transport nodes to update a group membership policy associated with the membership group which affects packet forwarding behavior of a forwarding node, responsive to determining that the URI of the object matches the URI regular expression and other conditions specified in the membership criteria created for the membership group, as further outlined in the claims.
Therefore, the pending claims are allowed as the prior art of record does not disclose each and every limitation found in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435